Motion Granted; Petition for Writ of Mandamus Dismissed and Opinion filed
May 4, 2021.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-20-00741-CV



IN RE DOUGLAS SMITH CUSTOM HOMES, LLC; DOUGLAS EUGENE
            SMITH; AND AKEEYA NEAL, Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               269th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2020-00177

                         MEMORANDUM OPINION

      On Monday, November 2, 2020, relators Douglas Smith Custom Homes,
LLC; Douglas Eugene Smith; and Akeeya Neal filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relators ask this court to compel the Honorable Cory Don
Sepolio, presiding judge of the 269th District Court of Harris County, to withdraw
his October 2, 2020 order granting real party in interest’s motion to lift abatement.
      Because the parties have complied with the requirements of the applicable
statute in this proceeding since the petition for writ of mandamus was filed, an
order of statutory abatement will offer no relief to the parties. See Tex. Prop. Code
§ 27.004. Accordingly, this proceeding has been rendered moot and we must
dismiss relators’ petition. See Reule v. RLZ Investments, 411 S.W.3d 31, 32 (Tex.
App.—Houston [14th Dist.] 2013, no pet.) (“If a judgment cannot have a practical
effect on an existing controversy, the case is moot, and any opinion issued on the
merits on the appeal would constitute an impermissible advisory opinion.”).

      We order the petition for writ of mandamus dismissed.


                                       PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Hassan.




                                         2